DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 30, 2019 and December 14, 2020 were filed after the mailing date of the application on December 30, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1, and do not teach a shift register, comprising:  an input sub-circuit configured to provide a first reference signal of a first reference signal end to a first node in response to a first clock signal of a first clock signal end; a first capacitor electrically connected between a second clock signal end and the first node; a driving control sub-circuit configured to control a first node signal of the first node and a second node signal of a second node according to an input signal of an input signal end, the first clock signal of the first clock signal end and a second clock signal of the second clock signal end; a protection sub-circuit configured to control the second node signal of the second node and a third node signal of a third 
One prior art (Wei US 20160019833A1) teaches in the shift register, the signal input unit 10 may comprise a seventh switching transistor T7 and an eighth switching transistor T8 [0097].  When the seventh switching transistor T7 is a P-type transistor and the first clock signal terminal CLKB inputs a low level signal, the seventh switching transistor T7 is in an on state.  The seventh switching transistor T7 that is on conductively connects the first node P1 to the signal input terminal Input, such that the potential of the first node P1 is same as the potential of the signal input terminal Input [0100].  The first capacitor C1 is connected between the first node P1 and the scanning signal output terminal Out2 [0085].  Wei teaches conductively connecting the second clock signal terminal CLK to the scanning signal output terminal Out2, and the scanning signal output terminal Out2 outputs a scanning signal under the control of the second clock signal terminal CLK [0070].  The reset control unit 20 may comprises a ninth switching transistor T9 and a second capacitor C2 [0101].  When the ninth switching transistor T9 is a P-type transistor, and the second reference signal terminal Ref2 inputs a low level signal, and the reset signal terminal Reset input a low level signal, the ninth switching transistor T9 turns on.  
Another prior art (Li US 20170004889A1) teaches the first transistor M1 of the first input module 10 and the second input module 20 keep the first node N1 at a low level or a high level under the control of the first pulse signal PS1, and under control of the second pulse signal PS2, 
Another prior art (Wang US 20180047327A1) teaches a first terminal of the node voltage control module 5 is connected with the second node B, and a second terminal of the node voltage control module 5 is connected with the third node C; the node voltage control module 5 is configured to form a bootstrap circuit together with the second control module 4, so as to make a voltage at the second node B equal to a voltage of an effective pulse signal at the first clock signal terminal CK1 under control of a third node C [0064].  The first control module 3 is configured to supply a signal from the reference signal terminal VSS to the second node B and the third node C respectively [0062].  However, Wang does not teach an input sub-circuit configured to provide a first reference signal of a first reference signal end to a first node in response to a first clock signal of a first clock signal end; a first capacitor electrically connected 
Another prior art (Hu US 20170269769A1) teaches a first end of the second output module 6 is connected to the third node C, a second end thereof is configured to receive the DC signal V, and a third end thereof is connected to the driving signal output end Output.  The second output module 6 is configured to apply the DC signal V to the driving signal output end Output in the case that the third node C is at the first potential [0050].  However, Hu does not teach an input sub-circuit configured to provide a first reference signal of a first reference signal end to a first node in response to a first clock signal of a first clock signal end; a first capacitor electrically connected between a second clock signal end and the first node; a driving control sub-circuit configured to control a first node signal of the first node and a second node signal of a second node according to an input signal of an input signal end, the first clock signal of the first clock signal end and a second clock signal of the second clock signal end; a protection sub-circuit configured to control the second node signal of the second node and a third node signal of a third node in response to the first reference signal of the first reference signal end; and an output sub-circuit configured to provide a second reference signal of a second reference signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Wei (US 20160019833A1) teaches a shift register that integrates the function of outputting scanning signals and the function of outputting light emitting signals (Abstract).
2.	Li (US 20170004889A1) teaches a shift register that is advantageous in stability, transmission performance, operation stability and performance [0022].
3.	Wang (US 20180047327A1) teaches a shift register, a gate driving circuit, and a display device, which can reduce the noise in the outputted scan signal by enhancing the level of a potential at the second node [0004].
4.	Hu (US 20170269769A1) teaches a shift register, its driving method, a gate driver circuit and a display device, so as to provide a simple structure for a narrow bezel, and provide a touch period within any display period [0005].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611